                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00062-MOC-DSC


                ACCELERATION ACADEMIES, LLC,                     )
                                                                 )
                                  Plaintiff,                     )
                                                                 )
                v.                                               )
                                                                 )
                CHARLESTON ACCELERATION                          )
                ACADEMY, INC.,                                   )
                                                                 )
                                 Defendant.                      )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Kevin M. McKenna and Carolyn Naylor Flynn]” (documents ##7-8) filed January

               30, 2020. For the reasons set forth therein, the Motions will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties, including but

               not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


                       SO ORDERED.


Signed: February 17, 2020
